OdliN, Judge,
delivered tbe following opinion:
On December 3, 1923, there was filed in tbe office of tbe clerk *213of tbis court a stipulation signed by P. Albizu Campos, and by Vicente Zayas Pizarro, the latter representing certain creditors of the bankrupt, which stipulation provided that the order of this court signed in the month of June, 1923, directing the said P, Albizu Campos to return to the trustee the sum of $320, should be stayed until the United States circuit court of appeals at Boston should decide Bankruptcy Case No. 382, the appeal being taken by Mr. B. V. Perez Marchand.
It is conceded that P. Albizu Campos is not a party to the proceedings pending at Boston. The records of this court show that when Mr. B. V. Perez Marchand appealed to Boston from the order of this court in case No. 382 [ante, 150] a bond was required. It is very manifest that it would be unfair for this court to allow Mr. P. Albizu Campos to obtain a stay of an order of this court requiring him to refund fees illegally paid without any bond by him wíien a bond was required in Bankruptcy Case No. 382.
I am therefore forced to disapprove the stipulation which was filed in the present case No. 423, and the said stipulation is hereby annulled and set aside.
It is further ordered that said P. Albizu Campos be required to appear before this court on Saturday, December 15, 1923, at 9 a. m;. at San Juan, and show cause why he should not pay forthwith to the trustee in Bankruptcy Case No. 423, the sum of $320, as directed by this court in June, 1923.
To this order P. Albizu Campos excepts.
Done and Ordered in open court at San Juan, Porto Bico, this 4th day of December, 192?